—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 22, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant, a training specialist for an insurance company, accepted a resignation incentive package offered by the employer in an attempt to downsize its work force. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits on the ground that she voluntarily left her employment without good cause. We affirm. While claimant was not assured job security, she was never informed that her job was being eliminated; in fact, there was no downsizing in claimant’s department until four years after she resigned. Furthermore, in addition to assigning claimant increased tasks, more training for her department was planned. Under these circumstances, substantial evidence supports the Board’s decision (see, Matter of Joseph [Sweeney], 246 AD2d 944; Matter of Fontaine [Department of Air Force—Sweeney], 239 AD2d 641).
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.